ORDER
PER CURIAM:
Damon D. Johnson appeals the denial of his Rule 24.035 motion for post-conviction relief. Johnson pleaded guilty to multiple counts including armed criminal action, forcible sodomy, forcible rape, robbery, burglary, and tampering. He has multiple sentences running concurrently for 20 years, and then another group of sentences to run concurrently for 20 years, consecutive to the first group of sentences.
The court has carefully considered his arguments on appeal and determines that he is not entitled to relief.
The judgment denying his Rule 24.035 motion is affirmed. Rule 84.16(b).